Citation Nr: 0306134	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  00-09 250A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral heel 
condition.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from June 1971 to February 
1974.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a March 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Salt 
Lake City, Utah, (RO), which held that new and material 
evidence had not been submitted to reopen the claim for 
service connection for a bilateral heel condition.  During 
the pendency of the appeal, an October 2001 rating decision 
found that new and material evidence had been submitted to 
reopen the claim.  However, the Board is not bound by that 
determination and must nevertheless consider whether new and 
material evidence has been received.  Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).

In light of the decision below, the Board is undertaking 
additional development on the reopened claim of service 
connection for a bilateral heal condition, pursuant to 
authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2)).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  (67 Fed. Reg. 3,099, 
3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 20.903.)  
After giving the notice and reviewing the veteran's response 
to the notice, the Board will prepare a separate decision 
addressing this issue.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  An unappealed October 1994 rating decision denied service 
connection for a bilateral heel condition. 

3.  Evidence added to the record since the October 1994 RO 
decision denying the veteran's claim for service connection 
for a bilateral heel condition is relevant and, when viewed 
in conjunction with the evidence previously of record, is 
significant enough that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence has been received since the October 
1994 RO decision, and the veteran's claim of entitlement to 
service connection for a bilateral heel condition is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

As the veteran's claim is reopened by this Board decision, 
the enhanced duty to notify and assist provisions of VCAA and 
its implementing law and regulation are applicable.  As noted 
in the introduction to this decision, the Board is 
undertaking additional development to assist the veteran with 
the development of his claim.

Turning to the facts of the case, the veteran continues to 
assert that he has a bilateral heel condition due to foot 
injuries he incurred during basic training.  

An October 1994 rating decision denied service connection for 
a bilateral heel condition, and in the absence of a timely 
appeal on that claim (within one year of notification of the 
decision), this decision became final and is not subject to 
revision on the same factual basis.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104(a).  

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).  The Court has held that when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996) (overruled on other grounds).

Since the October 1994 decision became final, VA has received 
additional service medical records.  These service medical 
records include a notation that the veteran was seen for a 
swollen and painful right foot in June 1971.  In a broad 
sense, these records are new, in that they were not of record 
at the time of the October 1994 rating decision.  They are 
also new in a legal sense, in that the medical evidence 
considered by the October 1994 final decision did not include 
medical records corroborating the veteran's report of in-
service foot injuries.  This recently received service 
medical records are so significant that they must be 
considered in order to fairly decide the merits of this 
claim, because they contribute to a more complete picture.  
Hodge, 155 F.3d at 1363.  Therefore, they are new and 
material evidence within the meaning of 38 C.F.R. § 3.156(a).  
Accordingly, the Board is required to reopen the previously 
denied claim of service connection for a bilateral heel 
condition. 

Once a claim has been reopened, VA's duty to assist under the 
VCAA is triggered.  In this case, additional development is 
needed before the Board can proceed to adjudicate the 
veteran's claim on the merits.  When it is completed, the 
Board will provide notice of the development as required by 
Rule of Practice 903 (codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing the veteran's response to the 
notice, the Board will prepare a separate decision addressing 
this issue.


ORDER

New and material evidence having been submitted, the 
veteran's claim for service connection for a bilateral heel 
condition is reopened; to this extent only, the appeal is 
granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

